Case 1:19-cr-00218-JBW Document 17 Filed 10/09/19 Page 1 of 3 PageID #: 39

                                                                                        FILED
                                                                                     IN CLERK'S OFFICE
                                                                                U.S. DISTRICT COURT E.O.N.Y.


                                                                                *     OCT 09 2019        *
                                                                                BROOKLYN OFFICE
   NJM
   F. #2017R01457

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ... . . ... .        · ·· ···· ···· ·· X

   UNITED STATES OF AMERICA                             STIPULATION AND ORDER
          - against -                                   Cr. No. 19-218 (JBW)

  SEMEODOE,
                            Defendant.
  ... .. . .. ... . . . . .. . . .. .. - .. . X


                  WHEREAS, the discovery materials to be provided by the government in the

  above-captioned case (hereinafter, the '' Discovery Materials") contain personal financial

  information and personally identifiable information regarding individuals other than the

  defendant (collectively, hereinafter ··PII'"). including information relating to the bank account

  numbers, addresses, social security numbers and dates of birth of those other individuals,

                 IT IS HEREBY STIPULATED AND AGREED by and between the

  undersigned that:

                 I.     The Discovery Materials can be used by the defendant and his defense

  counsel in this matter only for purposes of trial preparation, defense at trial against the

  charges set forth in the above-captioned indictment, and any related appellate matters arising

  from the above-referenced trial.

                 2.     The defendant may possess a copy of the Discovery Materials except
                                                                                                               /
 for those documents that contain PII. For Discovery Materials that contain PII, the defendant
Case 1:19-cr-00218-JBW Document 17 Filed 10/09/19 Page 2 of 3 PageID #: 40




   may not possess a copy unless the PII has been redacted from those documents. However,

   the defendant may review unredacted Discovery Materials in the presence of his attorney.

                 3.      Absent further order of the Court, the defendant and his defense

   counsel may not disclose or disseminate the Discovery Materials containing PII (even if the

   PII has been redacted) or any information ~ontained in those documents to anyone who has

   not signed this StipuJation and Order, other than those of defense counsel's legal staff and

   any potential expert witnesses, vendors and/or investigators that have been advised of and

  agreed to be bound by the terms of this Stipulation and Order. If the defendant, his defense

  counsel~ or anyone else who has received Discovery MateriaJs containing PII from the

  defendant or his counsel pursuant to the terms of this Stipulation and Order seeks to make

  further disclosure or dissemination of the Discovery Materials with PII (even if the PII has

  been redacted), notice must first be provided to the government and the Courl and such

  notice must be given sufficiently in advance of the contemplated disclosure or dissemination

  so as to permit briefing and argument on the propriety thereof.

                 4.     Absent further order of the Court, the defendant and his defense

  counsel may not use PII. whether directly or indirectly, for any purpose.

                5.      In the event that the defendant seeks to ftle Discovery Materials with

  the Court or otherwise use Discovery Material during a court proceeding, the defendant and

  his counsel will comply with Rule 49.l(a) of the Federal Rules of Criminal Procedure, will

 ensure that court transcripts are appropriately redacted to protect PII and financial

 infonnation, and wilJ seek permission from the Court to offer the redacted versions of

 Discovery Material into evidence unless it is necessary to offer the unredacted version.




                                                 2
Case 1:19-cr-00218-JBW Document 17 Filed 10/09/19 Page 3 of 3 PageID #: 41




                        6.          The defendant and his defense counsel will return to the government all

  copies of the Discovery Materials provided by the government through discovery in this case

  at the conclusion of this matter, specifically either within seven days of (a) a verdict of

  acquittaJ rendered by a jury, (b) the date of sentencing if no appeal is filed or ( c) the issuance

  of an appellate decision rendering a final judgment.

                        7.          Any violation of this Stipulation and Order (a) will require the

  immediate return to the government of the Discovery Materials. and (b) may result in

  contempt of Court.

  Dated:       Brooklyn, New York
               August 28. 2019

                                                                 RICHARDP. DONOGHUE
                                                                 United States Attorney
                                                                 Eastern District ofNew York


                                                         By :



 Agreed to by:




 SEMEODOE
           J   l   t,   'l   ,r..., ( ---{
                                                                 Kannan Sundaram, Esq.
 Defendant                                                       Attorney for Defendant SEMEO DOE



    ORDERED:


                        hJfwtF,fa=
 T E ONORABLE JACK B. WEINSTEIN
   TIED STATES DISTRJCT JUDGE
 EASTERN DISTRICT OF NEW YORK


                                                            3
